Citation Nr: 1636394	
Decision Date: 09/16/16    Archive Date: 09/27/16

DOCKET NO.  09-20 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran had active service from August 1973 to March 1975. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which-in pertinent part, denied the Veteran's claim for a "mental condition (stress)."  Rating decisions dated in September and November 2009 denied service connection for PTSD.  The Veteran's initial claim was deemed to have included a claim for all acquired mental disorders.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009.  Hence, the Board has styled the case as shown on the title page.

In September 2013 and January 2016, the case was remanded to the Appeals Management Center (AMC), Washington, DC, for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board remanded the case so that a medical reviewer could assess the claims file under the correct legal standard, clear and unmistakable evidence.  The February 2016 addendum to the March 2014 VA examination reflects that, in the second and third paragraphs of the addendum, the examiner opined that Veteran's mental disorders clearly and unmistakably pre-existed the military service and clearly and unmistakably were not aggravated by his active military service.  (02/05/2016 VBMS-C&P Exam)

In the body of the seventh paragraph, however, the examiner opined that, the Veteran's pre-existing mental disorders (intellectual deficit with possible learning disability and/or ADHD issues and personality disorder) were less likely as not aggravated, which reflects the at-least-as-likely-not standard, rather than clear and unmistakable.  (Emphasis added)  Since the Veteran is presumed to have been in sound mental condition at the time he entered active service, the standard is clear and unmistakable for all opinions.

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the examiner who prepared the February 2016 addendum.  Ask the examiner to clarify whether the Veteran's clear and unmistakable pre-existing mental disorders increased in severity during active service?; If so, was any increase in severity clearly and mistakably due to the natural progression of any pre-existing mental disorders and not due to the rigors of the Veteran's active service?

If the examiner opines that the Veteran's mental disorders which clearly and unmistakably pre-existed service clearly and unmistakably did not increase in severity during active service, there is no need to address whether any increase in severity was clearly and mistakably due to the natural progression of any pre-existing mental disorders.

If the examiner who prepared the February 2016 addendum is no longer available, refer the file to another examiner with equal qualifications.  Should any substitute examiner advise that the requested opinions cannot be rendered without an examination, the AOJ shall arrange an examination.

An explanation is to be provided for any opinion rendered.  If the requested opinions cannot be provided, an explanation as to why not must be provided, to include what additional information would be needed in order to render the requested opinions.

2.  After all of the above is complete, re-adjudicate the issue considering all relevant evidence.  If the decision remains in any way adverse to the Veteran, he and his representative should be provided with a Supplemental Statement of the Case (SSOC).  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S.  LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




